Exhibit 10.12

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

LAKEWOOD AOPL, A TEXAS LIMITED PARTNERSHIP,

a Texas limited partnership

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

SOLID GOODS CORPORATION,

a California corporation

 

 

 

AS PURCHASER

 

 

 

 

 

LAKEWOOD APARTMENTS

11000 Gatesden Drive, Tomball, TX  77377

 


Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE &

DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

Article IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Existing Deed of Trust

7

 

4.6

Subsequently Disclosed Exceptions

7

 

4.7

Purchaser Financing

8

 

4.8

Intentionally Omitted

8

 

4.9

Notice Regarding Possible Annexation

8

Article V

CLOSING

8

 

5.1

Closing Date

8

 

5.2

Seller Closing Deliveries

8

 

5.3

Purchaser Closing Deliveries

9

 

5.4

Closing Prorations and Adjustments

10

 

5.5

Post Closing Adjustments

14

Article VI

REPRESENTATIONS AND WARRANTIES OF

SELLER AND PURCHASER

14

 

6.1

Seller’s Representations

14

 

6.2

AS-IS

15

 

6.3

Survival of Seller’s Representations

16

 

6.4

Definition of Seller’s Knowledge

16

 

6.5

Representations and Warranties of Purchaser

16

Article VII

OPERATION OF THE PROPERTY

18

 

7.1

Leases and Property Contracts

18

 

7.2

General Operation of Property

18

 

7.3

Liens

18

Article VIII

CONDITIONS PRECEDENT TO CLOSING

18

 

8.1

Purchaser’s Conditions to Closing

18

 

8.2

Seller’s Conditions to Closing

19

Article IX

BROKERAGE

20

 

9.1

Indemnity

20

 

9.2

Broker Commission

20

Article X

DEFAULTS AND REMEDIES

20

 

10.1

Purchaser Default

20

 

10.2

Seller Default

21

Article XI

RISK OF LOSS OR CASUALTY

22

 

11.1

Major Damage

22

 

11.2

Minor Damage

22

 

11.3

Closing

22

 

11.4

Repairs

22

Article XII

EMINENT DOMAIN

23

 

12.1

Eminent Domain

23

Article XIII

MISCELLANEOUS

23

 

13.1

Binding Effect of Contract

23

 

13.2

Exhibits and Schedules

23

 

13.3

Assignability

23

 

13.4

Captions

23

 

13.5

Number and Gender of Words

23

 

13.6

Notices

24

 

13.7

Governing Law and Venue

26

 

13.8

Entire Agreement

26

 

13.9

Amendments

26

 

13.10

Severability

26

 

13.11

Multiple Counterparts/Facsimile Signatures

27

 

13.12

Construction

27

 

13.13

Confidentiality

27

 

13.14

Time of the Essence

27

 

13.15

Waiver

27

 

13.16

Attorneys’ Fees

27

 

13.17

Time Zone/Time Periods

28

 

13.18

1031 Exchange

28

 

13.19

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

28

 

13.20

No Exclusive Negotiations

28

 

13.21

ADA Disclosure

28

 

13.22

No Recording

29

 

13.23

Relationship of Parties

29

 

13.24

Dispute Resolution

29

 

13.25

AIMCO Marks

29

 

13.26

Non-Solicitation of Employees

30

 

13.27

Survival

30

 

13.28

Multiple Purchasers

30

Article XIV

LEAD–BASED PAINT DISCLOSURE

30

 

14.1

Disclosure

30

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 7th
day of April, 2009 (the “Effective Date”), by and between LAKEWOOD AOPL, A TEXAS
LIMITED PARTNERSHIP, a Texas limited partnership, having an address at
4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”),
and SOLID GOODS CORPORATION, a California corporation, having a principal
address at 1772 La Jolla Rancho Road, La Jolla, California 92037-7847
(“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in Harris County, Texas at 11000
Gatesden Drive, Tomball, Texas 77377, as more particularly described in Exhibit
A attached hereto and made a part hereof, and the improvements thereon, commonly
known as the Lakewood Apartments. 

B.         Purchaser desires to purchase, and Seller desires to sell, such land
improvements and certain associated property on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1. attached hereto
and made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
(“Purchase Price”) for the Property shall be an amount equal to $9,050,000.00,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days following the Effective Date, Purchaser
shall deliver to Stewart Title Guaranty Company, c/o Wendy Howell, National
Commercial Closing Specialist, 1980 Post Oak Boulevard, Suite 610, Houston,
Texas 77056, Telephone: (713) 625‑8161, Facsimile: (713) 552-1703, Email:
whowell@stewart.com (“Escrow Agent” or “Title Insurer”) an initial deposit (the
“Initial Deposit”) of $200,000.00 by wire transfer of immediately available
funds (“Good Funds”).   Seller and Purchaser agree that the amount of One
Hundred and No/100 Dollars ($100.00) of the Deposit has been paid by Purchaser
to Seller as consideration for Seller’s execution and delivery of this Contract
and that such consideration is independent of any other consideration or payment
provided for in this Contract and, notwithstanding anything to the contrary
herein, is non-refundable in all events.

2.2.2        Intentionally Omitted.

2.2.3        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than
10:00 a.m. on the Closing Date.

2.3              Escrow Provisions Regarding Deposit.

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in such short-term, high-grade securities,
interest-bearing bank accounts, money market funds or accounts, bank
certificates of deposit or bank repurchase contracts as Escrow Agent, in its
discretion, deems suitable, and all interest and income thereon shall become
part of the Deposit and shall be remitted to the party entitled to the Deposit
pursuant to this Contract.

2.3.2        Escrow Agent shall hold the Deposit until the earlier occurrence of
(i) the Closing Date, at which time the Deposit shall be applied against the
Purchase Price, or released to Seller pursuant to Section 10.1, or (ii) the date
on which Escrow Agent shall be authorized to disburse the Deposit as set forth
in Section 2.3.3.  The tax identification numbers of the parties shall be
furnished to Escrow Agent upon request.

2.3.3        If prior to the Closing Date either party makes a written demand
upon Escrow Agent for payment of the Deposit, Escrow Agent shall give written
notice to the other party of such demand.  If Escrow Agent does not receive a
written objection from the other party to the proposed payment within 5 Business
Days after the giving of such notice, Escrow Agent is hereby authorized to make
such payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator’s decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney’s fees, incurred
in connection with the performance of Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent’s agreement to comply with the
terms of Seller’s closing instruction letter delivered at Closing and to the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent’s failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including the date which is 21 days after the Effective Date (the “Feasibility
Period”), Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, “Consultants”) shall, at no cost or
expense to Seller, have the right from time to time to enter onto the Property
to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser’s sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser’s right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable, and Purchaser’s obligation to
purchase the Property shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics’ or materialmen’s liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment. 

3.4              Purchaser Indemnification.

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller’s affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
“Seller’s Indemnified Parties”), from and against any and all damages,
mechanics’ liens, materialmen’s liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys’ fees, including the cost of in-house counsel and appeals)
(collectively, “Losses”) arising from or related to Purchaser’s or its
Consultants’ entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser’s Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller’s prior written consent, which consent may be withheld in
Seller’s sole discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller’s reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller’s interest therein.  Purchaser shall use reasonable efforts
to minimize disruption to Tenants in connection with Purchaser’s or its
Consultants’ activities pursuant to this Section.  No consent by Seller to any
such activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser’s
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser’s exercise of its rights pursuant to this Article III. 
Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$3,000,000.00 for injury or death to more than one person and $1,000,000.00 with
respect to property damage, and (b) worker’s compensation insurance for all of
their respective employees in accordance with the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser’s or Purchaser’s
Consultants’ entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date. 

3.5              Property Materials.

3.5.1        Within 5 Business Days after the Effective Date, and to the extent
the same exist and are in Seller’s possession or reasonable control (subject to
Section 3.5.2), Seller agrees to make the documents set forth on Schedule 3.5.
(together with any other documents or information provided by Seller or its
agents to Purchaser with respect to the Property, the “Materials”) available at
the Property for review and copying by Purchaser at Purchaser’s sole cost and
expense.  In the alternative, at Seller’s option and within the foregoing time
period, Seller may deliver some or all of the Materials to Purchaser, or make
the same available to Purchaser on a secure web site (Purchaser agrees that any
item to be delivered by Seller under this Contract shall be deemed delivered to
the extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use commercially reasonable efforts to deliver the same
to Purchaser within 5 Business Days after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended and Purchaser’s sole remedy will be to terminate this
Contract pursuant to Section 3.2.

3.5.2        In providing the Materials to Purchaser, other than Seller’s
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  All Materials are provided for
informational purposes only and, together with all Third Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit to
Purchaser if this Contract is terminated for any reason.  Recognizing that the
Materials delivered or made available by Seller pursuant to this Contract may
not be complete or constitute all of such documents which are in Seller’s
possession or control, but are those that are readily and reasonably available
to Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Property. 

3.5.3        In addition to the items set forth on Schedule 3.5., no later than
5 Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) the most
recent rent roll for the Property listing the move-in date, monthly base rent
payable, lease expiration date and unapplied security deposit for each Lease
(the “Rent Roll”).  Seller makes no representations or warranties regarding the
Rent Roll other than the express representation set forth in Section 6.1.6. 

3.5.4        In addition to the items set forth on Schedule 3.5., no later than
5 Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) a list of
all current Property Contracts (the “Property Contracts List”).  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7. 

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
“Property Contracts Notice”) specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the “Terminated Contracts”); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
there shall be no Terminated Contracts and Purchaser shall assume all Property
Contracts at the Closing.  If Purchaser delivers the Property Contracts Notice
to Seller on or before the expiration of the Feasibility Period, then
simultaneously therewith, Purchaser shall deliver to Seller a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
“Vendor Terminations”).  Seller shall sign the Vendor Terminations prepared by
Purchaser, and deliver them to all applicable vendors.  To the extent that any
Property Contract to be assigned to Purchaser requires vendor consent, then,
prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a “Required Assignment Consent”) to such assignment. 
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller’s
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser’s failure to obtain any Required Assignment Consent.

Article IV
TITLE

4.1              Title Documents.  Within 5 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment or
preliminary title report (“Title Commitment”) to provide a standard Texas
owner’s title insurance policy promulgated by the Texas Department of Insurance
(Form T-1) for the Property, using the current policy jacket customarily
provided by the Title Insurer, in an amount equal to the Purchase Price (the
“Title Policy”), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the “Title Documents”).  Seller shall be responsible only for payment of the
basic premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser or make available at the
Property any existing survey of the Property (the “Existing Survey”).  Purchaser
may, at its sole cost and expense, order a new or updated survey of the Property
either before or after the Effective Date (such new or updated survey, together
with the Existing Survey, is referred to herein as the “Survey”). 

4.3              Objection and Response Process.  On or before the date which is
10 days after the Seller has provided Purchaser with a standard form commitment
or preliminary title report (the “Objection Deadline”), Purchaser shall give
written notice (the “Objection Notice”) to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the “Objections”).  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 3 days after the Objection Notice, and in no event
less than 3 days prior to the expiration of the Feasibility Period (the
“Response Deadline”), Seller may, in Seller’s sole discretion, give Purchaser
notice (the “Response Notice”) of those Objections which Seller is willing to
cure, if any.  Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the Objections.  If Seller fails to deliver a Response
Notice by the Response Deadline, Seller shall be deemed to have elected not to
cure or otherwise resolve any matter set forth in the Objection Notice.  If
Purchaser is dissatisfied with the Response Notice or the lack of Response
Notice, Purchaser may, as its exclusive remedy, exercise its right to terminate
this Contract prior to the expiration of the Feasibility Period in accordance
with the provisions of Section 3.2.  If Purchaser fails to timely exercise such
right, Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
“Permitted Exceptions”:

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics’ liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2        All Leases;

4.4.3        Applicable zoning and governmental regulations and ordinances;

4.4.4        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.5        The terms and conditions of this Contract.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secure the Note (collectively, the “Deed
of Trust”) shall not be deemed Permitted Exceptions, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller’s response,
or lack thereof, Purchaser may, as its exclusive remedy elect either:  (i) to
terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception.  If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
sentence within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.

4.7              Purchaser Financing.  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser’s acquisition of such
funds shall not be a contingency to the Closing. 

4.8              Intentionally Omitted.

4.9              Notice Regarding Possible Annexation.  If the Property that is
the subject of this Contract is located outside the limits of a municipality,
the Property may now or later be included in the extraterritorial jurisdiction
of a municipality and may now or later be subject to annexation by the
municipality.  Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction.  To determine if the Property is located within a
municipality’s extraterritorial jurisdiction or is likely to be located within a
municipality’s extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the Property for further information.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on or before May 22,
2009 (the “Closing Date”) through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  Notwithstanding
the foregoing to the contrary, Seller shall have the option, by delivering
written notice to Purchaser, to extend the Closing Date to the last Business Day
of the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, in connection with Seller’s payment in full of the Note (the
“Loan Payoff”).   Provided that Purchaser is not in default under the terms of
this Contract, Purchaser shall be permitted a one-time extension of the Closing
Date specified in the first sentence of this Section 5.1, at the request of
Purchaser’s lender by (i) delivering written notice to Seller no later than 10
days prior to the scheduled Closing Date, and (ii) simultaneously with such
notice to Seller, delivering to Escrow Agent the amount of $25,000.00, which
amount when received by Escrow Agent shall be added to the Deposit hereunder,
shall be non-refundable (except as otherwise expressly provided herein with
respect to the Deposit), and shall be held, credited and disbursed in the same
manner as provided hereunder with respect to the Deposit.

5.2              Seller Closing Deliveries.  No later than 1 Business Day prior
to the Closing Date, Seller shall deliver to Escrow Agent, each of the following
items:

5.2.1        Special Warranty Deed (the “Deed”) in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
“General Assignment”).

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the “Leases Assignment”).

5.2.5        Seller’s closing statement.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.7        A certification of Seller’s non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller’s authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser’s obligation to close as specified under Section 8.1, unless a
material adverse change to the rent roll has occurred.

5.2.10    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser’s obligation to close as specified under Section 8.1.

5.2.11    Notification letters to all Tenants prepared and executed by Seller in
the form attached hereto as Exhibit G and countersigned by Purchaser.

5.2.12    Notice to Purchaser regarding existence of utility district matters.

5.3              Purchaser Closing Deliveries.  No later than 1 Business Day
prior to the Closing Date (except for the balance of the Purchase Price which is
to be delivered at the time specified in Section 2.2.3), Purchaser shall deliver
to the Escrow Agent (for disbursement to Seller upon the Closing) the following
items:

5.3.1        The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2        A title affidavit or an indemnity form (pertaining to Purchaser’s
activity on the Property prior to Closing), reasonably acceptable to Purchaser,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment. 

5.3.3        Any declaration or other statement which may be required to be
submitted to the local assessor.

5.3.4        Purchaser’s closing statement.

5.3.5        A countersigned counterpart of the General Assignment.

5.3.6        A countersigned counterpart of the Leases Assignment.

5.3.7        Notification letters to all Tenants prepared and executed by Seller
in the form attached hereto as Exhibit G and countersigned by Purchaser.

5.3.8        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof that were disclosed
to Purchaser within the Feasibility Period as required by Section 3.5.

5.3.9        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser’s authority to consummate this transaction.

5.3.10    Notice to Purchaser regarding utility district matters.

5.4              Closing Prorations and Adjustments.

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
“Proration Schedule”) of the adjustments described in this Section 5.4 prior to
Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties’ reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller’s account, effective as of noon on the Closing Date.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing. 

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases.

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  Notwithstanding the
foregoing, no prorations shall be made in relation to either (a) non-delinquent
rents which have not been collected as of the Closing Date, or (b) delinquent
rents existing, if any, as of the Closing Date (the foregoing (a) and (b)
referred to herein as the “Uncollected Rents”).  In adjusting for Uncollected
Rents, no adjustments shall be made in Seller’s favor for rents which have
accrued and are unpaid as of the Closing, but Purchaser shall pay Seller such
accrued Uncollected Rents as and when collected by Purchaser.  Purchaser agrees
to bill Tenants of the Property for all Uncollected Rents and to take reasonable
actions to collect Uncollected Rents.  Notwithstanding the foregoing,
Purchaser’s obligation to collect Uncollected Rents shall be limited to
Uncollected Rents of not more than 90 days past due, and Purchaser’s collection
of rents shall be applied, first, towards current rent due and owing under the
Leases, and, second, to Uncollected Rents.  After the Closing, Seller shall
continue to have the right, but not the obligation, in its own name, to demand
payment of and to collect Uncollected Rents owed to Seller by any Tenant, which
right shall include, without limitation, the right to continue or commence legal
actions or proceedings against any Tenant and the delivery of the Leases
Assignment shall not constitute a waiver by Seller of such right; provided
however, that the foregoing right of Seller shall be limited to actions seeking
monetary damages and, in no event, shall Seller seek to evict any Tenants in any
action to collect Uncollected Rents.  Purchaser agrees to cooperate with Seller
in connection with all efforts by Seller to collect such Uncollected Rents and
to take all steps, whether before or after the Closing Date, as may be necessary
to carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents, and the undertaking of any act reasonably
necessary for the collection of such Uncollected Rents by Seller; provided,
however, that Purchaser’s obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the “Tenant Security Deposit Balance”). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 12:01 a.m. the day of the Closing
Date, after which time the risk of loss shall pass to Purchaser and Purchaser
shall be responsible for obtaining its own insurance thereafter.

5.4.8        Employees.  All of Seller’s and Seller’s manager’s on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.9        Closing Costs.  Purchaser shall pay any transfer, sales, use, gross
receipts or similar taxes, the cost of recording any instruments required to
discharge any liens or encumbrances against the Property, any premiums or fees
required to be paid by Purchaser with respect to the Title Policy pursuant to
Section 4.1, and one-half of the customary closing costs of the Escrow Agent. 
Seller shall pay the base premium for the Title Policy to the extent required by
Section 4.1, and one-half of the customary closing costs of the Escrow Agent.

5.4.10    Utility Contracts.  If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a “Utility Contract”), or an
affiliate of Seller has entered into a Utility Contract, then, at the option of
Seller, either (a) Purchaser either shall assume the Utility Contract with
respect to the Property, or (b) the reasonably calculated costs of the Utility
Contract attributable to the Property from and after the Closing shall be paid
to Seller at the Closing and Seller shall remain responsible for payments under
the Utility Contract.

5.4.11    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller’s books and records (other than proprietary information)
(collectively, “Seller’s Property-Related Files and Records”) regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the “Records Hold Period”), to (a) provide and allow Seller
reasonable access to Seller’s Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller’s Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of Seller’s Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the “Records
Disposal Notice”).  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller’s Property-Related
Files and Records that Seller desires to retain. 

5.4.12    Tax Appeals.  Purchaser acknowledges that Seller has filed an appeal
(the “Appeal”) with respect to real estate ad valorem or other similar property
taxes applicable to the property (the “Property Taxes”).

5.4.12.1        If such Appeal relates to any Tax Year (defined below) prior to
the Tax Year in which the Closing occurs, Seller shall be entitled, in Seller’s
sole discretion, to continue to pursue such Appeal after the Closing Date, and,
in the event that the Appeal is successful in reducing the amount of Property
Taxes payable with respect to any such prior Tax Year, Seller shall be entitled
to the full amount of any rebate, refund or reduction (collectively, a “Refund”)
resulting from the Appeal.  Seller shall not be obligated to continue to pursue
any Appeal with respect to the Property, including, without limitation, any
Appeal that relates to a Tax Year during or after the Tax Year in which Closing
occurs.

5.4.12.2        If such Appeal relates to the Tax Year in which Closing occurs,
then, prior to the Closing, Seller shall notify Purchaser whether Seller desires
to continue to process the Appeal from and after the Closing Date.  If Seller
fails to notify Purchaser of its election to continue the Appeal, Seller will be
deemed to have elected not to continue the Appeal from and after the Closing
Date and the provisions of Section 5.4.12.2(b) shall apply.

(a)        If Seller elects to continue the Appeal, then, from and after the
Closing Date, Seller agrees that it will continue, at Seller’s sole cost and
expense, to reasonably process the Appeal to conclusion with the applicable
taxing authority (including any further appeals which Seller deems reasonable to
pursue).  In the event that the Appeal is successful in reducing the amount of
Property Taxes payable with respect to the Tax Year in which Closing occurs,
then Purchaser and Seller shall share any Refund on a pro rata basis (in
accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing Seller for its actual, reasonable
and documented third-party costs (collectively, the “Third-Party Costs”)
incurred in connection with the Appeal.  If Third-Party Costs equal or exceed
the amount of the Award, then Seller shall be entitled to the full amount of the
Award.

(b)        If Seller does not elect to continue the Appeal, then, from and after
the Closing Date, Purchaser agrees that it will continue, at Purchaser’s sole
cost and expense, to reasonably process the Appeal to conclusion with the
applicable taxing authority (including any further appeals which Purchaser deems
reasonable to pursue).  In the event that the Appeal is successful in reducing
the amount of Property Taxes payable with respect to the Tax Year in which
Closing occurs, then Purchaser and Seller shall share any Refund on a pro rata
basis (in accordance with the number of days in the Tax Year of Closing that
each held title to the Property) after first reimbursing each of Purchaser and
Seller for their respective Third-Party Costs incurred in connection with the
Appeal.  If Third-Party Costs equal or exceed the amount of the Award, then the
Award shall be applied to such Third-Party Costs on a pro rata basis, with each
of Purchaser and Seller receiving a portion of the Award equal to the product of
(i) a fraction, the numerator of which is the respective party’s Third-Party
Costs, and the denominator of which is the total of both parties’ Third-Party
Costs, and (ii) the amount of the Award.

5.4.12.3        Purchaser shall notify Seller within 5 Business Days after
receipt of any Refund check, and agrees to pay Seller its Third-Party Costs plus
Seller’s pro rata share of the Refund no later than 10 Business Days after
Purchaser’s receipt of the Refund.

5.4.12.4        For purposes of this Section 5.4.12, “Tax Year” shall mean each
12-month period for which the applicable taxing authority assesses Property
Taxes, which may or may not be a calendar year.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in magnitude (either individually or in the aggregate). 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller’s Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the “Seller’s Representations”) as of the
Effective Date and as of the Closing Date; provided that Purchaser’s remedies if
any such Seller’s Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to Section 8.2.4, has or at the Closing shall have the entity power
and authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller’s ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.4, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2        Seller is not a “foreign person,” as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller’s current insurance policy(ies), to
Seller’s knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property, which will adversely impact Seller’s ability to convey the
Property;

6.1.4        To Seller’s knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting the Property;

6.1.5        To Seller’s knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.6        To Seller’s knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects; and

6.1.7        To Seller’s knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects.

6.2              AS-IS.  Except for Seller’s Representations, the Property is
expressly purchased and sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The
Purchase Price and the terms and conditions set forth herein are the result of
arm’s-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, and is not relying upon, any information provided by Seller
or Broker or statements, representations or warranties, express or implied, made
by or enforceable directly against Seller or Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller’s Representations).  Purchaser agrees
that Seller shall not be responsible or liable to Purchaser for any defects,
errors or omissions, or on account of any conditions affecting the Property. 
Purchaser, its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases Seller’s Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller’s
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Property. 
Purchaser represents and warrants that, as of the date hereof and as of the
Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller’s Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing.  Prior to Closing,
Seller shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants.  Purchaser agrees
that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract. 
Purchaser hereby releases Seller from any and all claims and liabilities
relating to the foregoing matters. 

6.3              Survival of Seller’s Representations.  Seller and Purchaser
agree that Seller’s Representations shall survive Closing for a period of
6 months (the “Survival Period”).  Seller shall have no liability after the
Survival Period with respect to Seller’s Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller’s Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $300,000 in any
individual instance or in the aggregate for all breaches of Seller’s
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller’s Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller’s Knowledge.  Any representations and
warranties made “to the knowledge of Seller” shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller’s “knowledge”
shall mean and refer only to actual knowledge of the Regional Property Manager
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of Seller, or any affiliate
of Seller, or to impose upon such Regional Property Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager any individual
personal liability.    

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of California.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser’s ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller.

6.5.4        Other than Seller’s Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser’s knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

 

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts are terminable upon 30 days prior written notice and any new
or renewed Leases shall not have a term in excess of 1 year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed. 

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller’s
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller’s reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser’s Conditions to Closing.  Purchaser’s obligation to
close under this Contract, shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller’s Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4        Neither Seller nor Seller’s general partner shall be a debtor in
any bankruptcy proceeding nor shall have been in the last 6 months a debtor in
any bankruptcy proceeding.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser’s obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser’s election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price.

8.2              Seller’s Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller’s obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Seller shall have received all consents, documentation and
approvals necessary to consummate and facilitate the transactions contemplated
hereby, including, without limitation, a tax free exchange pursuant to Section
13.18 (and the amendment of Seller’s (or Seller’s affiliates’) partnership or
other organizational documents in connection therewith), (a) from Seller’s
partners, members, managers, shareholders or directors to the extent required by
Seller’s (or Seller’s affiliates’) organizational documents, and (b) as required
by law; and

8.2.5        There shall not be pending or, to the knowledge of either Purchaser
or Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser;

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Hendricks & Partners, 2603 Augusta Drive, Suite 100,
Houston, Texas 77057 (“Broker”) in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2              Broker Commission.  (a) If the Closing occurs, Seller agrees to
pay Broker a commission according to the terms of a separate contract.  Broker
shall not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller’s obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

(b)        (i) The Texas Real Estate License Act requires written notice to
Purchaser, when this Contract is executed, from any licensed real estate broker
or salesman who is to receive a commission, that Purchaser should have an
attorney of its own selection examine an abstract of title to the property being
acquired or that Purchaser should be furnished with or should obtain a title
insurance policy.  Notice to that effect is, therefore, hereby given to
Purchaser on behalf of Broker; (ii) Purchaser should not rely upon any oral
representations about the Property from any source; (iii) Brokers are not
qualified to render property inspections, surveys, engineering studies,
environmental assessments, or inspections to determine compliance with zoning,
governmental regulations, or laws.  Purchaser should seek experts to render such
services.  Selection of inspectors and repairmen is the responsibility of the
Purchaser and not Broker’s. 

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults in its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.3 and close on
the purchase of the Property on the Closing Date, then, immediately and without
the right to receive notice or to cure pursuant to Section 2.3.3, Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than 10 days after written notice from Seller, then Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  The Deposit is liquidated damages and recourse to the
Deposit is, except for Purchaser’s indemnity and confidentiality obligations
hereunder, Seller’s sole and exclusive remedy for Purchaser’s failure to perform
its obligation to purchase the Property or breach of a representation or
warranty.  Seller expressly waives the remedies of specific performance and
additional damages for such default by Purchaser.  SELLER AND PURCHASER
ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY
PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE
AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.

10.2          Seller Default.  If Seller, prior to the Closing, defaults in its
covenants, or obligations under this Contract, including to sell the Property as
required by this Contract and such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser’s election and as Purchaser’s
sole and exclusive remedy, either (a) this Contract shall terminate, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $50,000 in aggregate, or (b) subject to the conditions
below, Purchaser may seek specific performance of Seller’s obligation to deliver
the Deed pursuant to this Contract (but not damages).  Purchaser may seek
specific performance of Seller’s obligation to deliver the Deed pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser first shall (i) deliver all Purchaser Closing
documents to Escrow Agent in accordance with the requirements of this Contract,
including, without limitation, Sections 2.2.3 and 5.3 (with the exception of
Section 5.3.1); (ii) not otherwise be in default under this Contract; and (iii)
file suit therefor with the court on or before the 90th day after the Closing
Date; if Purchaser fails to file an action for specific performance within 90
days after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller an assignment of all of
Purchaser’s right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Closing, and the cost for
demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the “Repairs”) is more than $1,000,000, then Seller shall have no
obligation to make such Repairs, and shall notify Purchaser in writing of such
damage or destruction (the “Damage Notice”).  Within 10 days after Purchaser’s
receipt of the Damage Notice, Purchaser may elect at its option to terminate
this Contract by delivering written notice to Seller in which event the Deposit
shall be refunded to Purchaser.  In the event Purchaser fails to terminate this
Contract within the foregoing 10-day period, this transaction shall be closed in
accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to the Closing, and the cost of
Repairs is equal to or less than $1,000,000, this transaction shall be closed in
accordance with Section 11.3, notwithstanding such casualty.  In such event,
Seller may at its election endeavor to make such Repairs to the extent of any
recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller’s election to
commence such Repairs, or Seller’s ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller’s election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller’s rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser’s option, to terminate this
Contract by giving written notice within 10 days after Purchaser’s receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder.  If Purchaser
fails to terminate this Contract within such 10‑day period, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price and Purchaser shall receive the full benefit of any condemnation
award.  It is expressly agreed between the parties hereto that this section
shall in no way apply to customary dedications for public purposes which may be
necessary for the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent’s nor the Broker’s execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

Solid Goods Corporation

1771 La Jolla Rancho Road

La Jolla, CA  92037-7847

Attention:  Virgil Benton

Telephone:  (858) 454-3858

Facsimile:  (858) 454-5029

Email:  Virgil@virg.biz

 

with a copy to:

 

David Wilkinson, Esq.

5580 La Jolla Boulevard

Suite 174

La Jolla, CA  92037

Telephone:  (858) 699-2511

Facsimile:  (858) 332-1882

Email:  dewesq@hotmail.com

 

To Seller:

 

Lakewood AOPL, a Texas Limited Partnership

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, CO  80237

Attention:  Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (720) 200-6882

 

And:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, CO  80237

Attention:  Mr. Harry Alcock

Telephone:  (303) 691-4344

Facsimile:  (303) 300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, CO  80237

Attention:  John Spiegleman, Esq.

Telephone:  (303) 691-4303

Facsimile:  (303) 300-3260

 

and a copy to:

 

Hendricks & Partners—Texas

2603 Augusta Drive

Suite 100

Houston, TX  77057

Attention:  Jim A. Hearn

Telephone:  (713) 974-2930

Facsimile:  (713) 974-1380

 

and a copy to:

 

Kutak Rock LLP

1801 California Street

Suite 3100

Denver, CO  80202

Attention:  Stephen J. Ismert, Esq.

Telephone:  (303) 292-7830

Facsimile:  (303) 292-7799

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard

Suite 610

Houston, TX  77056

Attention:  Wendy Howell

Telephone:  (713) 625-8161

Facsimile:  (713) 552-1703

Email:  whowell@stewart.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Texas shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  Subject to Section 13.24, all claims, disputes and other
matters in question arising out of or relating to this Contract, or the breach
thereof, shall be decided by proceedings instituted and litigated in a court of
competent jurisdiction in the state in which the Property is situated, and the
parties hereto expressly consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser may disclose the terms and conditions of this Contract
(a) as required by law, (b) to consummate the terms of this Contract, or any
financing relating thereto, or (c) to Purchaser’s or Seller’s lenders, attorneys
and accountants.  Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, shall be confidential and Purchaser shall be prohibited from making
such information public to any other person or entity other than its
Consultants, without Seller’s prior written authorization, which may be granted
or denied in Seller’s sole discretion.  In addition, Purchaser shall use its
reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract.  Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion.  Notwithstanding the
provisions of Section 13.8, Purchaser agrees that the covenants, restrictions
and agreements of Purchaser contained in any confidentiality agreement executed
by Purchaser prior to the Effective Date shall survive the execution of this
Contract and shall not be superseded hereby.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys’ Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys’ fees and expenses incidental to
such litigation and arbitration, including the cost of in-house counsel and any
appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, CO.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second or third sentences of Section 5.1) for up to 30
days in order to facilitate a tax free exchange pursuant to this Section 13.18,
and to obtain all documentation in connection therewith.   

13.19      No Personal Liability of Officers, Trustees or Directors of Seller’s
Partners.  Purchaser acknowledges that this Contract is entered into by Seller
which is a Texas limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.20      No Exclusive Negotiations.  Seller shall have the right, at all times
prior to the expiration of the Feasibility Period, to solicit backup offers and
enter into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third‑party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any contract with a third‑party for the sale of the
Property unless such contract is contingent on the termination of this Contract
without the Property having been conveyed to Purchaser.

13.21      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the “ADA”) and the
federal Fair Housing Act (the “FHA”).  The ADA requires, among other matters,
that tenants and/or owners of “public accommodations” remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property’s compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.22      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller’s prior
written consent, which consent may be withheld at Seller’s sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.23      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.24      Dispute Resolution.  Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration.  The arbitration shall be administered in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located. 
The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys’ fees (including those of in‑house counsel) and costs to the
substantially prevailing party and charge the cost of arbitration to the party
which is not the substantially prevailing party.  Notwithstanding anything
herein to the contrary, this Section 13.24 shall not prevent Purchaser or Seller
from seeking and obtaining equitable relief on a temporary or permanent basis,
including, without limitation, a temporary restraining order, a preliminary or
permanent injunction or similar equitable relief, from a court of competent
jurisdiction located in the state in which the Property is located (to which all
parties hereto consent to venue and jurisdiction) by instituting a legal action
or other court proceeding in order to protect or enforce the rights of such
party under this Contract or to prevent irreparable harm and injury.  The
court’s jurisdiction over any such equitable matter, however, shall be expressly
limited only to the temporary, preliminary, or permanent equitable relief
sought; all other claims initiated under this Contract between the parties
hereto shall be determined through final and binding arbitration in accordance
with this Section 13.24.

13.25      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.26      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser’s employees,
affiliates or agents shall solicit any of Seller’s employees or any employees
located at the Property (or any of Seller’s affiliates’ employees located at any
property owned by such affiliates) for potential employment.

13.27      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4,
5.5, 6.2, 6.5, 9.1, 11.4, and 14.1; (c) any other provisions in this Contract,
that by their express terms survive the termination or Closing; and (d) any
payment obligation of Purchaser under this Contract (the foregoing (a), (b), (c)
and (d) referred to herein as the “Survival Provisions”), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.

13.28      Multiple Purchasers.  As used in this Contract, the term “Purchaser”
means all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that “Purchaser” has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto.

 

 

[Remainder of page intentionally left blank; signatures to follow]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

LAKEWOOD AOPL, A TEXAS LIMITED PARTNERSHIP,

a Texas limited partnership

By:       LAKEWOOD AOPL, INC.,

a Texas corporation,

its general partner

By: /s/Brian B. Bornhorst                                             

Name:  Brian J. Bornhorst                                            

Title:  Vice President                                                    

 

 

 


Purchaser:

SOLID GOODS CORPORATION,

a California corporation

By:  /s/Virgil Benton                                                     

Name:  Virgil Benton                                                   

Title:  President

 

 